Mr. Justice Leech delivered the opinion of the court: The claimant, Charles Baxter, has filed a claim on account of injuries which he received on September 30, 1926, when he was employed as a guard or keeper at the Illinois State Penitentiary at Joliet, on that day he being in charge of what is known as the fiber shop, in which were working a large number of convicts, when he was struck by a convict by the name of Stanley Morowski and three or four other convicts, with clubs and hammers and other weapons and was beaten about the head and body, including an injury to the bone and tissue of the left hand; that as a result thereof he was unable to work until on or about October 20, 1926, and underwent great pain and suffering, and claims that the use of his left hand was, as a result thereof, permanently impaired and that he received other permanent injuries. To the declaration, the Attorney General of the State of Illinois has filed a demurrer, which is sustained, as a matter of law. The evidence of Dr. Fletcher, attending physician, indicates that there are no permanent injuries. Claimant does not make any demand for loss of time or for doctor bills, and the presumption is that he was paid his regular salary while employed at the institution and given medical attention. In view of these facts, it is our opinion that he is not entitled to any damages for the injuries as set forth in his petition.